Exhibit 3(ii) AMENDED AND RESTATED BY-LAWS OF INVESTORS HERITAGE CAPITAL CORPORATION (Formerly, KENTUCKY INVESTORS, INC.) ARTICLE I Stockholders Section 1. Time and Place of Stockholders Meeting. The annual meeting of stockholders for the election of directors shall be held at the principal office of the Company or at such other place in Kentucky as the Board of Directors may, from time to time designate, on the second Thursday in May in each year, at 11:00 a.m. EDT, or at such other hour as the Board of Directors may fix prior to the notice of the meeting. Special meetings of stockholders shall be held in the same place or places and shall be called by the Chairman of the Board, the President or Secretary upon direction of the Board of Directors, the Executive Committee or upon written request of the stockholders holding fifty percent (50%) of the stock entitled to vote. Section 2. Notice of Meetings. Unless otherwise required by statute, notice of each meeting of stockholders shall be given to each stockholder of record entitled to vote at such meeting, not less than five nor more than sixty days before the day on which the meeting is to be held, by mailing to each stockholder, postage prepaid, or by an approved electronic process, a written or printed notice thereof addressed to him at his last known post office address appearing on the books of the Company. Such notice shall state the time and place of the meeting and if a special meeting the purpose or purposes thereof. Notice of any such meeting need not be given to any stockholder who shall attend such meeting in person or by proxy or to any stockholder who shall, in person or by attorney thereunto authorized in writing or by telegram, waive notice of such meeting. Unless otherwise required by statute, notice of any adjourned meeting of stockholders need not be given. Section 3. Quorum. At each meeting of stockholders a majority in person or by proxy in interest of all the stockholders entitled to vote at such meeting shall constitute a quorum for the transaction of business unless by statutory requirement a greater majority is necessary. If the necessary majority of stockholders be not present in person or by proxy at any meeting any stockholder or officer present may adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present. At any such adjourned meeting at which a quorum may be present any business may be transacted which might have been transacted at the meeting as originally called. Section 4. Voting. Except as otherwise may be required by law or by the By-Laws, at each meeting of the stockholders each stockholder shall be entitled to only one vote for each share of Common Stock held by him and registered in his name on the books of the Company at the time of such meeting or at the date fixed as a record date for the determination of the stockholder entitled to vote pursuant to the provisions of Section 3 of Article VI of the By-Laws. In case the transfer books of the Company shall not have been closed and no date shall have been fixed as a record date for the determination of the stockholders entitled to vote, as permitted by the provisions of said Section 3, no share of stock shall be voted at any election of directors which has been transferred on the books of the Company within thirty days next preceding such election. 1 Any stockholder entitled to vote may vote in person or by proxy in writing or by an approved electronic method. The attendance at any meeting of a stockholder who may theretofore have given a proxy shall not have the effect of revoking the same unless the stockholder so attending shall, in writing, so notify the Secretary of the meeting at any time prior to the voting of the proxy. Every person holding stock in any representative or fiduciary capacity may represent the same at all meetings of stockholders and may vote thereon as a stockholder; and every person who shall have pledged his stock as collateral security may, nevertheless, represent the same at all such meetings and may vote thereon as a stockholder, unless in the transfer to the pledge on the books of the Company he shall have expressly empowered the pledge to vote thereon, in which case only the pledge or his proxy may represent his stock and vote thereon. At each meeting of stockholders all matters, other than those matters which are expressly regulated by statute, by the Articles of Incorporation or by these By-Laws, shall be decided by a vote of the majority in interest of the stockholders present in person or by proxy and entitled to vote. ARTICLE II Board of Directors Section 1. General Powers. The business affairs and property of the Company shall be managed by the Board of Directors. Section 2. Number, Term of Office and Qualifications. The number of Directors of the Company shall be nine. The nine members shall be divided into three classes, each consisting of three members. The term of office of Directors of the first class shall expire at the first annual meeting of the stockholders after their election; that of the second class shall expire at the second annual meeting after their election, and that of the third class shall expire at the third annual meeting after their election. At each annual meeting after such classification, the number of Directors equal to the number of the class whose term expires at the time of such meeting shall be elected to hold office until the third succeeding annual meeting. In the event of any vacancy occurring in the Board of Directors, it shall be filled by the affirmative vote of a majority of the remaining Directors, and shall be for the unexpired term in the class of his predecessor in office. Each Director at the time of his election shall be a bona fide holder of at least ten (10) shares of stock of the Investors Heritage Capital Corporation and any Director ceasing to be a bona fide stockholder shall cease to be a Director. All powers of the Company not otherwise fixed by law or by these Articles shall be vested in the Board of Directors, which shall have authority to make and promulgate such By-Laws for the operation of the Company which are not inconsistent with the laws of the Commonwealth of Kentucky or the Articles of Incorporation. Section 3. Election of Directors. At each meeting of the stockholders for the election of Directors, the Directors shall be chosen by a plurality of the votes given at such election. Every stockholder of record entitled to vote shall be entitled to vote in person or by proxy the number of shares owned by him for as many persons as there are Directors to be elected or to cumulate said shares so as to give one candidate as many votes as the number of Directors multiplied by the number of shares of stock shall equal, or to distribute them on the same principle among as many candidates as he shall see fit. 2 Section 4. Annual and Regular Meetings. The annual meeting of the Board of Directors shall be held in each year immediately after the annual meeting of stockholders, at the principal office of the Company or at such other place as the Board of Directors may fix from time to time, and if so held no notice of said meeting need be given. If the annual meeting shall not be so held in any year, such meeting shall be held as soon thereafter as practicable upon the notice provided for in Section 6 of this Article II. The Board of Directors from time to time may provide for the holding of regular meetings and fix the time and place (which may be within or outside of the Commonwealth of Kentucky) of such meetings. Section 5. Special Meetings. Special meetings of the Board of Directors shall be held whenever called by a majority of the Directors then in office, the Executive Committee, the Chairman of the Board, the Chief Executive Officer or the President, at such time and place (which may be within or outside of the Commonwealth of Kentucky) as may be specified in the respective notices or waivers of notice thereof. Section 6. Notice of Meetings. No notice of regular meetings shall be necessary. Notice of each special meeting of the Board of Directors shall be mailed or delivered electronically to each Director addressed to him at his residence or usual place of business at least two days before the day on which the meeting is to be held, or shall be sent to him at such place by fax, e-mail, or telephoned or delivered to him personally, not later than the day before the day on which the meeting is to be held; provided however, that with respect to any meeting called to consider a proposed amendment to the By-Laws of the Company notice of the proposed change shall be given to each Director at least five days before the day on which such meeting is to be held. Unless otherwise required by statute, notice of any special meeting need not be given to any Director who shall attend such meeting in person or who shall waive notice thereof in writing. Any such meeting shall be a legal meeting without any notice thereof having been given if all the Directors shall be present thereat. Unless otherwise required by statute, notice of any adjourned meeting need not be given. Section 7. Quorum and Manner of Acting. At each meeting of the Board of Directors the presence of a majority of the Directors in office shall be necessary and sufficient to constitute a quorum for the transaction of business. Except as otherwise provided by statute or by these By-Laws, the act of a majority of the Directors present at any meeting of which a quorum is present shall be the act of the Board of Directors. In the absence of a quorum, a majority of the Directors present at the time and place of any meeting may adjourn the meeting from time to time until a quorum shall be present. At any such adjourned meeting at which a quorum may be present any business may be transacted which might have been transacted at the meeting as originally called. Section 8. Resignations. Any Director may resign at any time by giving written notice of such resignation to the Board of Directors, the Chairman of the Board, the Chief Executive Officer, the President or the Secretary of the Company. Unless otherwise specified in such written notice, such resignation shall take effect upon receipt thereof by the Board of Directors or any such officer. Section 9. Removal of Directors. At a meeting of stockholders called expressly for that purpose, Directors shall be removed, with or without cause, by a vote of the majority of the stockholders then entitled to vote at the election of Directors, provided that if less than the entire Board of Directors is removed, no Director may be removed if the votes cast against his removal would be sufficient to elect him if then cumulatively voted at an election of the entire Board of Directors. Any vacancy in the Board of Directors caused by any such removal may be filled at such meeting by any stockholders entitled to vote; provided, however, that in case the stockholders do not fill such vacancy at such meeting, such vacancy may be filled in the manner provided in Section 10 of this Article II. 3 Section 10.
